Citation Nr: 1044639	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-26 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss disability. 
 
2.  Entitlement to service connection for bilateral hearing loss 
disability. 
 
3.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for tinnitus. 
 
4.  Entitlement to service connection for tinnitus. 
 
5.  Entitlement to service connection for an acquired psychiatric 
disorder, including depression. 
 
6.  Entitlement to service connection for rhinitis. 
 
7.  Entitlement to service connection for headache disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 
1963.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an October 2006 rating 
decision of the VA Regional Office in Houston, Texas that 
declined to reopen the claims of entitlement to service 
connection for bilateral hearing loss disability and tinnitus, 
and denied service connection for lumbar stenosis, status post 
laminectomy, depression, headaches, and rhinitis.

Following review of the record, the issues of entitlement to 
service connection for lumbar stenosis, status post laminectomy, 
and rhinitis are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's service.

2.  In an unappealed rating decisions dated in July 2003 and 
December 2004, the RO denied service connection for bilateral 
hearing loss disability.

3.  Evidence received subsequent to the July 2003 and December 
2004 RO decisions is relevant and probative of the issue of the 
claim for bilateral hearing loss disability.

4.  Bilateral hearing loss disability was not manifest during 
service and is not attributable to service, nor was organic 
disease of the nervous system manifested within one year of 
separation from service

5.  In an unappealed rating decision dated in July 2003, the RO 
denied service connection for tinnitus.

6.  Evidence received subsequent to the July 2003 RO decision is 
relevant and probative of the issue of the claim for tinnitus.  

7.  Tinnitus is not attributable to service.

8.  An acquired psychiatric disorder, including depression, was 
not manifest during service and is not attributable to service.  

9.  Headaches were not manifest in service and are not 
attributable to service.  


CONCLUSIONS OF LAW

1.  The RO's July 2003 rating decision that denied service 
connection for bilateral hearing loss disability is final; new 
and material evidence sufficient to reopen the claim has been 
received and the claim is reopened. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2010).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1112, 1113, 5103, 5107 (West 2002 & Supp. 
2010): 38 C.F.R. §§ 3.102, 4.1, 3.303, 3.307, 3.309, 3.385 
(2010).

3.  The RO's July 2003 rating decision that denied service 
connection for tinnitus is final; new and material evidence 
sufficient to reopen the claim has been received and the claim is 
reopened. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2010).

4.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. 
§§ 3.102, 3.303 (2010).

5.  An acquired psychiatric disorder, including depression was 
not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 
5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303 
(2010).

6.  Headache disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 
2010): 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claims of entitlement to service 
connection for bilateral hearing loss disability and tinnitus.  
He also asserts that he has depression and headaches that are of 
service onset for which service connection should be granted.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  In this regard, VA must both notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

Here, the Veteran was sent a letters in April and May 2005 prior 
to the initial unfavorable decisions on the claims that informed 
him of what evidence was required to substantiate the claims of 
entitlement to service connection and to reopen the claims.  The 
Board thus finds that adequate notice has been provided.  
Notification that included information pertaining to a disability 
rating and an effective date for the award if service connection 
were granted was sent to the appellant in April 2006.  In this 
case, however, service connection is being denied. Therefore, no 
rating or effective date will be assigned with respect to the 
claimed conditions. See Dingess.

The Board finds that VA has made the necessary efforts to assist 
the appellant in obtaining the evidence necessary to substantiate 
the claims.  Extensive VA clinical records have been received and 
associated with the claims folder.  A private clinical record has 
also been reviewed.  He has only indicated that he receives 
treatment at VA.  The whole of the evidence, including his 
statements has been reviewed in detail and carefully considered.  
Neither the veteran nor his representative contends that there is 
outstanding evidence that has not been considered with respect to 
the issues on appeal.

The Veteran has not been afforded a VA examination with respect 
to the issues currently being adjudicated.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must 
provide a medical examination when there is: (1) competent 
evidence of a current disability or persistent recurrent symptoms 
of a disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  In this case, however, there is no reliable lay or 
medical foundation to support the claims of service connection 
for bilateral hearing loss disability, tinnitus, depression, and 
headaches other than lay assertion, which is not deemed to be 
credible for reasons, explained in the legal analysis portion of 
this decision.  Additionally, there is no reliable evidence which 
satisfies the second or third criterion of the McLendon analysis 
to establish service connection also due to lack of credibility 
on the Veteran's part.  The Board therefore finds that the 
evidence on file is adequate to render a decision on the claims 
and that an examination is not necessary. 

The Board thus finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claims. See 
38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 
F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(2002).  The claims are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Where a Veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 1946 
and an organic disease of the nervous system becomes manifest to 
a degree of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to have 
been incurred in or aggravated by service, even though there is 
no evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for active service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. 38 U.S.C.A. § 1111 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.304(b) (2010).

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service. 38 U.S.C.A. § 1153 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.306 (2010).

1.  Whether there is new and material evidence for service 
connection for bilateral hearing loss disability and tinnitus.

Factual Background and Legal Analysis

Service connection for hearing loss disability and tinnitus was 
originally denied July 2003.  The Veteran did not appeal this 
decision and the determination is final. See 38 C.F.R. § 20.1103 
(2010).  The Board must therefore review all of the evidence 
submitted since the final disallowance of the claims to determine 
whether the appellant's claims for service connection should be 
reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet. 
App. 273 (1996).  A claim that is the subject of a final decision 
can only be reopened upon the submission of new and material 
evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).

The Board points out that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended in 2001 and is applicable to 
claims to reopen filed on or after August 29, 2001. See 66 Fed. 
Reg. 45620 (2001).  The amended version of 38 C.F.R. § 3.156 
applies in the instant case as the appellant's claims to reopen 
were received after August 2001.

New evidence is defined in 38 C.F.R. § 3.156(a) (2010) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  In determining whether 
evidence is new and material, the "credibility of the evidence is 
to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for hearing loss disability and tinnitus were 
denied in July 2003 on the basis that there was no evidence of a 
chronic disorder or a current disability.  The Veteran attempted 
to reopen his claim in July 2004 for bilateral hearing loss 
disability.  Received in support of the claim was a letter from 
J. Saldana, M.D., stating that the Veteran had chronic hearing 
loss which "could be related to his military service."  The RO 
denied service connection for bilateral hearing loss in December 
2004 on the basis the evidence did not support a finding that 
hearing loss disability was related to service.  Since that time 
VA outpatient clinical records dating from 2002 have been 
received showing that the appellant complained of left ear 
buzzing and a decrease in hearing in August 2002.  An April 2006 
VA audiology evaluation confirmed the presence of bilateral 
sensorineural hearing loss.  Subsequent records reflect that he 
is being followed for tinnitus and hearing loss disability.  The 
Board finds that Dr. Saldana's report, in conjunction with VA 
outpatient records showing treatment and follow-up for bilateral 
sensorineural hearing loss and tinnitus, is new and material.  
This is because there are now diagnoses of the claimed 
conditions, at least one of which tentatively attributes hearing 
loss disability to service.  Such evidence on the whole relates 
to unestablished fact necessary to support the claims of 
entitlement to service connection for bilateral hearing loss 
disability and tinnitus.  The additional evidence thus provides a 
basis to reopen the claims.  Therefore, the claims are reopened.

2.  Service connection for bilateral hearing loss disability and 
tinnitus.

Factual Background and Legal Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385 (2010).

The Veteran's service personal records reflect that he served 
during peacetime.  His DD-214 shows that he had a military 
occupational specialty of supply.  It is noted that he received a 
decoration or citation for "Expert (Rifle M-1)"  He asserts 
that he developed hearing loss and tinnitus in service as the 
result of working on and around heavy equipment.  In view of 
such, the Board concedes that noise exposure may be found to be 
consistent with the circumstances of service such that the 
provisions of 38 U.S.C.A. § 1154(a) (West 2002) are applicable.  
However, this does not in and of itself enable a grant of service 
connection.  Rather, the evidence must demonstrate that current 
hearing loss disability and tinnitus are related to such service.  
After reviewing the evidence pertaining to the claim in its 
entirety, the Board concludes that service connection for neither 
is warranted.

The appellant's service treatment records reflect no complaints 
or findings of hearing impairment or ringing of the ears.  On 
audiometric evaluation in August 1963 at separation from service, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
00
05

05
LEFT
05
00
05

05

On the report of medical history, the appellant indicated that he 
had had some ear, nose or throat trouble.  The examining officer 
wrote that this had been associated with ear trouble as a child 
and had since resolved.  The ears were evaluated as normal, 
including auditory acuity and do hearing defect was recorded.  

A medical statement dated in July 2004 was received from J. 
Saldana, M.D., noting that the Veteran had been his patient for 
some time and suffered from conditions that included chronic 
hearing loss.  The examiner stated the disorders could be related 
to his military service.

Post service VA outpatient clinical records dating from August 
2002 reflect that the Veteran sought treatment for various 
complaints and disorders, including ringing in the left ear with 
a decrease in hearing of six months' duration.  In January 2003, 
the clinical impressions included tinnitus and possible early 
hearing loss.  Tinnitus was placed on his "Active Problem" 
list.  

The appellant was afforded a VA outpatient hearing evaluation in 
April 2006.  He was reported to have stated that he had had 
hearing loss with tinnitus for the past six years.  An audiogram 
disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
205
20
405
35
LEFT
95
85
75
80
70

Speech discrimination scores were reported as 100 percent in the 
right ear and 60 percent in the left ear.  Following evaluation, 
the audiologist stated that the Veteran had a mild high frequency 
sensorineural hearing loss in the right ear and a moderately 
severe to profound mixed hearing loss in the left ear.  
Subsequent VA outpatient records reference follow-up for 
complaints and disorders that included bilateral hearing loss and 
constant tinnitus.  In June 2005, it was indicated that the 
Veteran wore hearing aids.  In March 2009, it was recorded that 
hearing loss and tinnitus were stable.

The Board observes that despite the fact that the Veteran may 
have been exposed to noise in service in qualifying for the 
Expert (Rifle M-1), his service treatment records are not 
indicative of any complaints or references to hearing impairment.  
Hearing was well within normal limits on service discharge 
audiogram evaluation in August 2003.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court of 
Appeals for Veterans Claims observed that the threshold for 
normal hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss. 38 C.F.R. § 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service.  The regulation operates to 
establish when a measured hearing loss is a "disability" for 
which compensation may be paid, provided that other requirements 
for service connection are otherwise met under 38 U.S.C.A. 
§ 1110. Hensley v. Brown, 5 Vet .App. 155, 159 (1993).  
Therefore, given that Veteran's had a puretone thresholds of no 
more than 5 at each applicable Hertz frequency at service 
discharge, no hearing loss disability in accordance with VA 
regulation may be conceded at separation from service. See 
38 C.F.R. § 3.385.  

The Board observes that documented hearing loss disability as 
defined by VA standards is not indicated until at least 2006.  
Although the appellant complained of hearing impairment and 
tinnitus several years before, in 2002, this is still about 39 
years after discharge from active duty.  There is nothing from 
1963 until the Veteran filed his initial claim in 2003 that 
indicates that he had hearing impairment and tinnitus related to 
service.  There is no reliable post service confirmation of any 
continuity of reported in-service ringing of the ears or hearing 
loss, or evidence of an organic nerve disease affecting hearing 
within one year of discharge from active duty.  It is noted that 
in support of the claim, Dr. Saldana wrote in July 2004, the 
current hearing loss could be related to service.   The Board 
finds it more significant, however, that when examined by VA in 
August 2002, the appellant dated buzzing in the left ear and 
decreased hearing to only six months before.  On audiology 
consultation in April 2006, he reported left ear hearing loss for 
the past six years.  This would place the onset of hearing 
impairment to approximately 2000, many years after discharge from 
service.  The Board thus finds that the silent treatment records, 
the normal separation examination, the absence of reported 
history of in-service symptoms when initially seeking treatment 
in 2002, and the more than 35-year lapse between service and 
reported hearing loss and tinnitus compels a finding that 
Veteran's assertions of symptoms in service and continuity of 
symptomatology are credible.

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. Wilson 
v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity. Savage v. Gober, 10 
Vet. App. 488 (1997).  The Board as fact finder is obligated to 
and fully justified in determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Similarly, the Board can weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  In this instance, the Board finds that the silent 
service records, the normal audiometric evaluation at separation, 
affirmative statements of the more recent onset of tinnitus and 
hearing loss in 2002 and 2006 are far more probative than a 
remote statement of in-service onset and continuity.  

The Board has considered the lay evidence in this case and finds 
that the Veteran is competent to report prior symptoms and state 
that he has had hearing loss and ringing of the ears since 
service.  Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  A layman is 
competent to report that he notices hearing loss or tinnitus as 
such comes to him through one of his senses. See Layno v. Brown, 
6 Vet. App 465, 470 (1994).  If submitted, lay evidence must be 
considered when a Veteran seeks disability benefits. 38 C.F.R. 
§ 3.307(b) (2010) clearly states that the factual basis for 
proving the existence of a chronic disease may be established by 
medical evidence, competent lay evidence or both.

In this instance, however, the Board concludes that the appellant 
has not been a reliable historian and that his account of hearing 
loss and tinnitus solely due to in-service noise exposure is not 
credible and less probative to establish a lay nexus to service.  
The Board finds the VA outpatient accounts in 2002 and April 2006 
of the relative recent onset of hearing impairment and tinnitus 
to be more probative because they are more consistent with the 
service records, the complete absence any evidence of hearing 
loss or tinnitus for so many years after service, and the 
contemporaneous statements against interest on those occasions.  
In view of such, the Board finds that the Veteran has not been a 
reliable historian, and that his later accounts and testimony in 
this regard are self-serving and are inconsistent with prior 
statements and clinical evidence in the record.  

In light of the above, the Board finds that Dr. Saldana's July 
2004 opinion that decreased hearing could be related to service 
is based on lay account is not probative.  This is because it is 
premised on the appellant's own reported history of hearing 
impairment and tinnitus since service that is not credible.  A 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The 
opinion that is based on lay history does not become competent 
clinical evidence merely because the transcriber is a medical 
professional because the Veteran is not a credible historian. See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, Dr. 
Saldana's opinion is not reliable or persuasive.  If the 
statement of Dr. Saldana is viewed as a medical opinion, we find 
the opinion to be remarkably lacking in reasoning and detail.  At 
best, the statement is no more that a "might be" versus "might 
not be" type of opinion.  Such statement is speculative, lacking 
in reasoning and is not probative.  As noted by the Court, a 
medical opinion is speculative when it uses language such as 
"could" or "might" without any other rationale or supporting 
data.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009);  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) (medical opinions 
are speculative and of little or no probative value when a 
physician makes equivocal findings such as "the veteran's death 
may or may not have been averted").

Therefore, when considering the entirety of record, including the 
lay and medical evidence, the Board finds that the assertions of 
chronicity and continuity of inservice hearing impairment and 
tinnitus are not credible in light of the negative separation 
examination, the inconsistent history, and the statements against 
interest when evaluated in August 2002 in April 2006 and do not 
provide a basis to establish service connection.  Under the 
circumstances, the Board finds that the preponderance of the 
evidence is against the claims of service connection for both 
hearing loss disability and tinnitus and service connection must 
be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

3.  Service connection for depression.

Factual Background 

The Veteran's service clinical records show no psychiatric 
complaints, findings, or references.  On examination in August 
1963 for discharge from active duty, his psychiatric status was 
evaluated as normal.  On the report of medical history, he denied 
depression or excessive worry and nervous trouble of any sort.  

A claim of service connection for depression was initiated in 
October 2005.  

VA outpatient clinical records dating from August 2002 reflect 
that the Veteran was referred to the psychiatry clinic as a new 
patient in January 2003 with no specific history of psychiatric 
symptoms.  It was recorded that the Veteran "doesn't know why he 
is here' and that he denied all psychiatric symptoms.  Following 
mental status examination, an impression of no psychiatric 
diagnosis was rendered.  The examiner added that he had a history 
of anxiety state and insomnia but was relatively asymptomatic at 
that time.  The appellant was seen by the VA social work service 
on that same date where it was reported that he was again unsure 
as to the purpose of the appointment.  He stated that he was 
awakened sometimes by headaches at night but that otherwise he 
had no sleep problems.  The appellant stated that his only 
problem was lack of money, that he had some trouble paying his 
bills at times, and that became upset when he could not pay his 
bills on time.  It was noted that the recent death of a friend 
was explored as well as the losses of other friends in the same 
age bracket.  The Veteran described good business and financial 
relationships.  He said that he and his wife of 39 years enjoyed 
various activities, and visited often with children and family.  
In the assessment, it was noted the Veteran denied anxiety 
symptoms.  

A VA outpatient record dated in March 2006 reflects that the 
Veteran was seen for his regular follow-up visit.  Among other 
complaints, it was noted that "I do get depressed as VA is not 
helping me in giving me SC disability for ringing in lt ear."  
He reported receiving only a small Social Security check and had 
no money beside that, but had so many bills to pay that this kept 
him awake at night.  The appellant indicated that he did not want 
to be on any medication or to see a psychiatrist or social 
worker.  Following physical examination and a mental status 
evaluation, the assessments included positive depression/PTSD 
screen and per the patient, this was secondary to financial 
problems.  An antidepressant and a referral to psychiatry was 
recommended but the Veteran refused.  It was also noted that he 
declined to follow up for a positive depression screen.  On 
depression screening in October 2006, the Veteran admitted to 
loss of interest or pleasure in things he usually enjoyed, and 
feeling down, depressed or hopeless.  It was noted that the 
depression screen continued to be positive. 

The Veteran was afforded a VA psychiatric evaluation in October 
2008 where it was reported that he had no psychiatric history.  
It was noted that the Veteran stated that he did not ask for the 
current appointment.  The appellant primarily referred to 
complaints of headaches.  Following mental status examination, 
impressions of rule out anxiety disorder, and rule out conversion 
disorder were rendered.  It was recorded that the Veteran might 
be somatizing to relieve stress.  Psychotropic medication was 
prescribed. 

Legal Analysis

The Board has carefully reviewed the evidence but finds that 
service connection for an acquired psychiatric disorder, 
including depression, is not warranted.  There is nothing in the 
service treatment records that support his assertions in this 
regard.  Rather, the separation examination disclosed a normal 
psychiatric examination.  No documentation has been received 
evidencing any type of psychiatric treatment immediately after 
discharge from active duty or for many years thereafter.

The Veteran is competent to report that he has depression and 
when those symptoms began.  It is well established that lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  However, 
competence and credibility are different matters.  The Board 
observes that the available evidence first reflects diagnoses 
pertaining to anxiety and depression beginning in 2002, almost 40 
years after discharge from active duty.  Nothing in that claims 
folder or the VA outpatient clinical records dating from 2002 
suggests an acquired psychiatric disorder deriving from service.  
No clinical professional has related any acquired psychiatric 
disorder, including depression, to service.  There is no reliable 
post service showing of any continuity of reported in-service 
psychiatric symptomatology.  The evidence suggests that when 
treated between 2002 and 2003, and 2006, the Veteran was not 
seeking treatment for psychiatric symptoms and was perplexed as 
to why he was being referred for this type of appointment.  It 
appears that he himself did not believe that he had any problem 
in this regard and affirmatively declined any medication or 
follow-up.  The record indicates that after being referred again 
for psychiatric evaluation in 2008, he again questioned the 
referral.  The appellant was prescribed medication on this 
occasion.  However, there is no indication in the post service 
record of any chronic symptomatology in this regard.  The Board 
thus finds that the silent treatment records, the normal 
separation examination, his specific denial of a nervous disorder 
at separation, the absence of reported history of in-service 
symptoms when seeking treatment, and almost 40-year lapse between 
service and any suggestion of an acquired psychiatric disorder 
are persuasive evidence that assertions of symptoms in service 
and continuity of symptomatology are credible.  Therefore, based 
upon the lay and medical evidence, the Board finds that any 
assertions of in-service onset and continuity of an acquired 
psychiatric disorder, including depression, do not provide a 
basis to establish service connection.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that any current 
psychiatric disorder, diagnosed as depression and/or anxiety, is 
related to service or to any incident therein.  The Board thus 
finds that the preponderance of the evidence is against the claim 
and service connection for an acquired psychiatric disorder, 
including depression, must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

5.  Service connection for headaches.

Factual Background

The record reflects that on the pre-induction entrance 
examination in October 1961, the Veteran indicated that he had 
frequent or severe headaches on the Report of Medical History.  
The examining official noted that the appellant had occasional 
mild headaches.  No defect in this regard was recorded.  No 
treatment for headaches is shown in service.  On the Report of 
Medical History dated in August 1963 at separation from service, 
the Veteran denied frequent or severe headaches.  The head and 
neurologic status were evaluated as normal.  

A claim of service connection for headaches was initiated in 
October 2005.

VA outpatient clinical records dated in August 2002 reflect that 
the Veteran sought treatment for complaints that included 
headaches of onset one year before.  Subsequent VA outpatient 
records show intermittent treatment for complaints of headaches.  
In October 2006, it was recorded that he had had temporal 
headaches with onset three to four years before.  The appellant 
underwent a CAT scan of the head in January 2007 that disclosed 
no acute confluent lobar infarction, hemorrhage, or masses, but 
left maxillary sinusitis.  In March, 2007 assessments of allergic 
rhinitis and chronic frontal sinus pressure/headaches times 30 
years was recorded.  In Veteran was afforded a VA neurology 
consultation in August 2007, whereupon it was reported he 
presented with chronic headache/facial pain of 10 to 20 years' 
duration and that the differential diagnoses included idiopathic, 
tension headache, cluster headache, migraine, trigeminal 
neuralgia and chronic sinusitis/congestion.  It was noted that 
the described symptoms and history did not fit that typically 
associated with cluster or migraine headaches.  The Veteran's 
headaches were reported to be constant and described as a 
pressure, that was both uncharacteristic of cluster or migraine 
headache.  It was added that trigeminal neuralgia was low on the 
differential as well.  The examiner stated that the chronic 
unrelenting nature of the pain as well as the fact that he denied 
frontal or maxillary sinus pressure on palpation or postnasal 
drip also made sinusitis less likely.  Following examination, it 
was recommended that a tricyclic antidepressant, a selective 
serotonin reuptake inhibitor or Trazodone be trialed.  In October 
2007, the Veteran was reported to have stated that Nortriptyline 
had not helped with his headaches.  Subsequent VA outpatient 
records reflect continuing treatment for headaches.  In October 
2008, the appellant stated that headaches had been present all 
the time for the past 20 years.  

Legal Analysis

The Board has carefully reviewed the evidence but finds that 
service connection for headaches is not warranted for reasons 
stated below.

At the outset, the Board points outs that, generally, Veterans 
are presumed to have entered service in sound condition on 
service entrance. See 38 U.S.C.A. § 1111.  The burden of proof is 
on VA to rebut the presumption of soundness by clear and 
unmistakable evidence that a disability existed prior to service 
and that the disease or injury was not aggravated therein. See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). VAOPGCPREC 3-03 
(July 16, 2003).  The clear and unmistakable-evidence standard 
requires that the result be undebatable. Cotant v. West, 17 Vet. 
App. 116, 131 (2003).  In considering the effect of section 1111 
on claims for service-connected disability, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
stated when no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon entry.  
The burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 38 U.S.C. § 1153.  
If this burden is met, then the Veteran is not entitled to 
service-connected benefits.  However, if the government fails to 
rebut the presumption of soundness under section 1111, the 
Veteran's claim is one for service connection.  This means that 
no deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded. Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir.2004)

In this case, the Veteran self-reported a history of frequent or 
severe headaches prior to service on service entrance examination 
in 1961.  Although the history of headaches was acknowledged by 
the examining official as mild occasional headaches, the clinical 
examination was normal and the summary of defects did not list 
this condition.  As such, the Board finds that the two-step 
presumption of soundness at service entrance attaches that there 
must be clear and unmistakable evidence showing that the 
Veteran's headaches existed prior to active service, and clear 
and unmistakable evidence that they were not aggravated by 
service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003.  The Board finds in this case that the 
evidence does rise to the exacting level demanded by the law and 
the presumption of soundness is rebutted.

Here, there is lay evidence of a headache reported at time of 
entrance.  Clearly, a layman is competent to report the existence 
of a headache.  Therefore, there is adequate evidence that a 
headache, of some kind, preexisted service.  However, there is 
clear and unmistakable evidence that this headache condition was 
not aggravated during or by service.  The Board notes that there 
is nothing in the service clinical treatment records that 
indicates that the appellant was treated for headaches.  The 1963 
separation examination disclosed a normal head and neurologic 
status and he specifically denied frequent or recurrent headaches 
at that time.  The service treatment records do not refer to any 
headache complaints and no documentation has been received 
evidencing treatment immediately after discharge from active 
duty.  See 38 U.S.C.A. § 1112, 1137.  We conclude that the silent 
service records, the normal separation examination and his 
specific denial of pertinent symptoms clearly and unmistakably 
establish that there was no increase in severity or aggravation 
during service.

We also note that there is no reliable evidence attributing his 
remote post service headaches to his preservice headaches.  The 
statement from Dr. Saldana is remarkably lacking in reasoning and 
detail and does not give rise to a nexus.  

The Veteran is competent to report that he had headaches and when 
those symptoms began.  Lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); see Jandreau supra, 492 F.3d. 1372 (2007).  
However, competence and credibility are different matters.  The 
Board observes that the available evidence first reflects 
diagnoses pertaining to headaches almost 40 years or more after 
discharge from active duty.  Nothing in that claims folder or the 
VA outpatient clinical records dating from 2002 suggests a 
chronic headache disorder deriving from service.  No clinical 
professional has related headaches to service.  There is no 
reliable post service showing of any continuity of reported in-
service headache symptomatology.  When treated between 2002 and 
2003 for headaches, the Veteran clearly indicated that his 
symptoms were of recent onset.  Subsequent VA outpatient records 
show that he stated that headaches dated back 10 to 30 years.  
The Board notes, however, that the reported headaches dating back 
30 years would still place the onset of such at least 14 years 
after discharge from active duty.  There is no reliable post 
service showing of any continuity of reported in-service 
headache.  

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. Wilson 
v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity. Savage v. Gober, 10 
Vet. App. 488 (1997).  The Board as fact finder is obligated to 
and fully justified in determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Similarly, the Board can weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  In this instance, We find that the silent service 
records, the normal separation examination and his 
contemporaneous denial of a headaches, and the statements against 
interest in the VA outpatient records dating from 2002 are far 
more probative than a remote statement of in-service onset and 
continuity.  Furthermore, his current contentions are in direct 
conflict with his in-service denial, thereby establishing that he 
is an inconsistent historian.  Therefore, based upon the lay and 
medical evidence, the Board finds that the Veteran's assertions 
of in-service onset and continuity of headaches are not credible 
and do not provide a basis to establish service connection.  

In reaching this decision, the Board has viewed the pleadings as 
liberally as possible.  However, other than establishing a notice 
of disagreement and a substantive appeal, the pleadings are 
remarkably silent regarding his theory of entitlement  Even the 
statement from Saldana, M.D. to the effect that chronic headaches 
could possibly be related to military service is remarkably 
lacking in detail or medical explanation.  Here, we have 
considered all the evidence and find that in the context of the 
July 2004 statement, the document is woefully lacking and does 
not provide a nexus to service.  Warren v. Brown, 6 Vet.App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
headaches are related to service or to any incident therein.  The 
Board thus finds that the preponderance of the evidence is 
against the claim and service connection must be denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990)


ORDER

The application to reopen the claim of service connection for 
bilateral hearing loss disability is granted; the appeal is 
allowed to this extent only. 

Service connection for bilateral hearing loss disability is 
denied.

The application to reopen the claim of service connection for 
tinnitus is granted; the appeal is allowed to this extent only.

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric disorder, 
including depression, is denied.

Service connection for headaches is denied.


REMAND

The Veteran asserts that he developed a back disorder in service 
that subsequently led to lumbar stenosis.  The record reflects 
that surgery for such was performed in 2005. 

Review of the record discloses that the appellant was afforded a 
VA examination in April 2010 whereupon the examiner was requested 
to review the record and provide an opinion as to whether the 
Veteran's current back disability was related to service.  The 
examiner stated that the claims folder was reviewed.  An opinion 
was rendered that the current low back condition was not caused 
by or a result of complaints of back pain in service.  The 
rationale given for the opinion was that "There are no 
complaints of back injury or problems in the service medical 
records.  The record is silent as for treatment or complaints 
between his discharge in 1963 and approximately 20 years later.  
Therefore, a chronic disabling condition cannot be diagnosed."  

The Board points out, however, that despite what the VA examiner 
has stated, the service treatment records document at least three 
occasions the appellant was seen for back complaints; in December 
1961, April 1962, and July 1963.  As to this aspect of the 
examiner's opinion, the omission is erroneous.  A medical opinion 
based on an inaccurate factual premise is not probative. Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  The examination report is 
therefore inadequate.  Therefore, under the circumstances, the 
case must be returned to the April 2010 examiner for a 
supplementary and clarifying opinion.

Additionally, the examiner found that a nexus to service could 
not be supported because the record is silent for back treatment 
or complaints between discharge from service and approximately 20 
years later.  On VA examination, the Veteran was reported to have 
stated that the date of onset of a back problem was between 1985 
to 1990.  The Board observes, however, that the claims folder 
only contains clinical evidence in the form of VA outpatient 
records dating from August 2002.  In a case such as this one, it 
would behoove the Veteran to provide authorization to retrieve 
clinical records from all providers who treated him for back 
complaints from the time of discharge from service in 1963 to 
2002.  The Veteran will be requested to comply.

The Veteran's service treatment records reflect that on service 
entrance examination in 1961 he indicated that he had hay fever.  
In November 1962, it was noted that he was treated for corzya-
tonsillitis for which garble and medication were prescribed.  
Corzya was diagnosed in January 1963 and again noted in August 
2003.  Medication was prescribed.  Corzya is an acute catarrhal 
condition of the nasal mucous membrane, with a profuse discharge 
from the nostrils. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
385 (28th ed. 1994).  The Veteran noted on service discharge 
examination report dated in August 1963 that he had hay fever.  
Post service VA outpatient records dating from 2002 reflect 
chronic symptoms that include nasal discharge.  In January 2004, 
the appellant related that he had a year-round symptoms of 
sneezing, stuffy nose, and rhinorrhea.

The Court held in McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) that the threshold for getting an examination under the 
VCAA is low, and that VA is obligated to provide an examination 
where the record contains competent evidence that the claimant 
has a current disability, signs or symptoms might be associated 
with active service, and the record does not contain sufficient 
information to make a decision on a claim.  The Board thus finds 
that a VA ear nose and throat (ENT) examination is required 
pursuant to VA's duty to assist, and in order to render a fully 
informed appellate decision. See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board would also point out that during a VA outpatient visit 
in March 2006, the Veteran indicated that he received Social 
Security disability.  The Court of Appeals for Veterans Claims 
(Court) has held that VA must obtain Social Security 
Administration decisions and records that may have a bearing on a 
veteran's claim. See Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 
Vet. App. 519 (1993).  Therefore, the Veteran's Social Security 
disability records should be requested and associated with the 
claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and obtain a copy 
of the Agency decision in the Veteran's 
case, and the medical documentation relied 
upon for the award of disability benefits.

2.  Contact the Veteran and request that 
he provide authorization identifying the 
names, addresses and dates of treatment of 
all providers, including VA, who have 
treated him for a back problem and 
rhinitis discharge from active duty.  
After securing the necessary releases, the 
RO should request this information, if not 
already of record.  

3.  Following a reasonable time for 
receipt of additional information, the 
claims folder should be referred to the 
same VA physician who examined the Veteran 
in April 2010 (or another physician if 
that one is not available) for a 
supplementary report which includes an 
opinion as to whether the evidence 
supports a finding of current back 
disability related to active duty service.  
In the instructions to the examiner, the 
service treatment records indicating 
treatment for back complaints should 
specifically be referenced.  Upon review 
of the claims file, including any 
additional evidence received, the examiner 
should state whether a current back 
disorder is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to active duty service.  The 
opinion with supporting rationale should 
be set forth in detail.

4.  Schedule the Veteran for a VA ENT 
examination.  The claims folder and must 
be made available to and be reviewed by 
the examiner.  After reviewing the claims 
folder and examining the Veteran, the 
examiner should provide opinions as to 
whether it is at least as likely as not (a 
50 percent or better probability) that 
current rhinitis/nasal discharge is 
attributable to service, or whether it is 
no more than a component of hay fever 
noted at service entrance.  The examiner 
should provide a full rationale for the 
opinion and reference the facts relied 
upon in reaching his or her conclusions.

5.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


